DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed April 27, 2022.
Claims 1-5 and 21-23 are allowable. Claims 12-20 and 24-25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I to III, as set forth in the Office action mailed on November 15, 2021, is hereby withdrawn and claims 12-20 and 24-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-5 and 12-25 are currently pending wherein claims 1-5 and 21-23 read on a particulate composition, claims 12-20 read on a method, and claims 24-25 read on a particulate composition.

Allowable Subject Matter
Claims 1-5 and 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Rogers et al (US 2009/0191480) and Wu (US 2017/0081538).

Summary of claim 1:
A particulate composition comprising:
a plurality of thermoplastic particulates comprising a thermoplastic polymer, and a color-changing material associated with the thermoplastic particulates, the color-changing material being both photochromic and thermochromic;
wherein the thermoplastic particulates have an average particle size ranging from about 1 um to about 1000 um, and the color-changing material is incorporated upon an outer surface of the thermoplastic particulates after formation thereof.

Summary of claim 12:
A method comprising: 
providing a particulate composition comprising a plurality of thermoplastic particulates comprising a thermoplastic polymer, and a color- changing material associated with the thermoplastic particulates, the color- changing material being both photochromic and thermochromic; 
wherein the thermoplastic particulates have an average particle size ranging from about 1 um to about 1000 um, and the color-changing material is incorporated upon an outer surface of the thermoplastic particulates after formation thereof; and 
forming a printed object having a polymer matrix comprising the thermoplastic polymer and the color-changing material associated with the polymer matrix.

Summary of claim 24:
A particulate composition comprising:
a plurality of thermoplastic particulates comprising a thermoplastic polymer, and a color-changing material associated with the thermoplastic particulates, the color-changing material being both photochromic and thermochromic;
wherein the color-changing material is incorporated upon an outer surface of the thermoplastic particulates after formation thereof; and
a plurality of silica nanoparticles disposed upon the outer surface of the thermoplastic particulates;
wherein the silica nanoparticles have a size ranging from about 1 nm to about 100 nm.


Rogers teaches a thermoplastic material comprising a polymer and at least one polychromic substance (abstract) wherein the polychromic substance is selected from 4,6-dodecadiyonic acid, 5,7-eicosadiyonic acid, 10,12-heptacosadiyonic acid, 10,12-docosadiyndioic acid, 10,12-octadecadiynoic acid, 10,12-pentacosadiyonic acid, and 10,12-tricosadiynoic acid (0016) all of which applicant cites in the specification as being both photochromic and thermochromic.  However, Rogers does not teach or fairly suggest the claimed particulate composition wherein the polymer is a particulate, wherein the particulate has an average particle size as claimed, and wherein the color changing material is incorporated upon an outer surface of the thermoplastic particulates.


Wu teaches a color shift pigment and a polymeric component (abstract).  However, Wu does not teach or fairly suggest the claimed particulate composition wherein the color shift pigment is used with a thermoplastic polymer, wherein the polymer has an average particle size as claimed, and wherein the color changing material is incorporated upon an out surface of the thermoplastic particulates.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763